In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-18-00350-CV

IN THE INTEREST OF T.F., J.F., L.F.,      §    On Appeal from
AND W.F., CHILDREN
                                          §    County Court at Law No. 1

                                          §    of Parker County (CIV-09-0919)

                                          §    May 1, 2019

                                          §    Opinion by Justice Pittman

                                       JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order.    We modify the “Cumulative Judgment on

Arrearages of Non-Support Provisions” (the judgment on the student-loan arrearage)

to reflect the amount of $4,709.89 instead of $4,796.39. It is ordered that the trial

court’s “Order Enforcing Child Support Order with Commitment Suspended”—

modified by our opinion and judgment in Cause No. 02-18-00415-CV—is affirmed as

modified herein.
      It is further ordered that Appellant Mother shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Mark T. Pittman_________________
                                            Justice Mark T. Pittman